Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
In claim 3, line 18, delete --hairdryer-- and insert “hair dryer”;
In claim 3, line 19, in both occurrences, delete --hairdryer-- and insert “hair dryer”;
In claim 3, line 20, delete –the distal-- and insert “a distal”;
In claim 3, lines 20-21, delete –a hairdryer-- and insert “the”;
In claim 3, line 21, delete –distal-- and insert “proximal”;
In claim 3, line 22, delete --hairdryer-- and insert “hair dryer”;
In claim 9, line 19, delete –the distal-- and insert “a distal”;
In claim 10, line 19, delete –the distal-- and insert “a distal”;
In claim 10, line 20, in the second occurrence, delete –the mirror-- and insert “a mirror”;
In claim 18, line 9, delete –distal-- and insert “proximal”;
In claim 18, line 13, delete --holder-- and insert “hair dryer holder”;
In claim 18, line 17, delete --holder-- and insert “hair dryer holder”;
In claim 18, line 18, delete --holder-- and insert “hair dryer holder”;
In claim 18, line 20, delete –the two arms-- and insert “two arms of the elongate bar”;
In claim 18, line 21, delete --hairdryer-- and insert “hair dryer”;
In claim 18, line 22, delete --hairdryer-- and insert “hair dryer”;
Cancel claim 19.
Authorization for this examiner’s amendment was given in an interview with Justin Tinger, Esq. on 9/13/2021.
Allowable Subject Matter
Claims 3, 9, 10 and 18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 3, the prior art does not teach that the holder is a hair dryer holder, the hair dryer holder comprising the body having the peg at a distal end, with fingers at a proximal end of the body defining the opening, the fingers being spaced apart at the proximal end allowing passage of an electrical cord of the hair dryer, in combination with the other elements recited; regarding claim 9, the prior art does not teach that the holder is a towel holder, the towel holder being formed as an elongate body having the peg at a distal end, and having the body formed in a series of bends in a length, and having a shape adapted to receive a towel; wherein the series of bends in the length of the body define a J shape, in combination with the other elements recited; regarding claim 10, the prior art does not teach that the holder is a mirror holder, and the body further comprising a mirror assembly having an elongate arm and the peg at a distal end of the elongate arm of the body, the mirror assembly having a mirror at a proximal end of the elongate arm, in combination with the other elements recited; and regarding claim 18, the prior art does not teach a hair dryer holder comprising a body having a peg at a distal end, with fingers at a proximal end defining an opening, the fingers being spaced apart at the proximal end allowing passage of an electrical cord of the hair dryer and a hair dryer removably connected to the hair dryer holder by being seated in the hair dryer holder with a part of the hair dryer passing through the hair dryer opening, and another part of the hair dryer resting on the fingers, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         	October 1, 2021